
	
		II
		111th CONGRESS
		1st Session
		S. 177
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to extend the Small
		  Business Innovation Research and Small Business Technology Transfer programs,
		  to increase the allocation of Federal agency grants for those programs, to add
		  water, energy, transportation, and domestic security related research to the
		  list of topics deserving special consideration, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Our Economy Through
			 Small Business Innovation Act of 2009.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)this Nation’s
			 small businesses are the source of nearly 50 percent of our country’s
			 employment;
			(2)small businesses
			 have been and are a leading source of this country’s innovation and
			 entrepreneurial strategies and skills;
			(3)small technology
			 businesses tend to be highly innovative, play a substantial role in
			 technological advancement, and contribute to the standard of living in this
			 country;
			(4)the SBIR and STTR
			 programs can result and have resulted in the development and commercialization
			 of new products and processes;
			(5)the Federal
			 Government should give particular encouragement to small businesses that
			 address priority national interests, including water security, energy
			 innovation, transportation efficiencies and domestic security needs; and
			(6)the SBIR and STTR
			 programs should be extended for these purposes and the administrative costs
			 associated with such extensions should be borne by the respective Federal
			 departments and agencies.
			3.Extension of
			 termination dates
			(a)SBIRSection
			 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended by striking
			 2008 and inserting 2022.
			(b)STTRSection
			 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by
			 striking 2009 and inserting 2023.
			4.Increase in the
			 allocation of Federal agency grants for sbir and sttr programs
			(a)SBIR program
			 expendituresSection 9(f)(1) of the Small Business Act (15 U.S.C.
			 638(f)(1)) is amended by striking subparagraphs (A) through (C) and inserting
			 the following:
				
					(1)not less than 2.5
				percent of such budget in fiscal year 2009;
					(2)not less than 5.0
				percent of such budget in fiscal year 2010;
					(3)not less than 7.5
				percent of such budget in fiscal year 2011; and
					(4)not less than
				10.0 percent of such budget in fiscal year 2012 and each fiscal year
				thereafter,
					.
			(b)STTR program
			 expendituresSection 9(n)(1)(B) of the Small Business Act (15
			 U.S.C. 638(n)(1)(B)) is amended by striking clauses (i) and (ii) and inserting
			 the following:
				
					(i)not less than 0.3
				percent in fiscal year 2009;
					(ii)not less than
				0.6 percent in fiscal year 2010;
					(iii)not less than
				0.8 percent in fiscal year 2011; and
					(iv)not less than
				1.0 percent in fiscal year 2012 and each fiscal year
				thereafter.
					.
			5.Increased SBIR
			 and STTR award levels
			(a)SBIR award
			 levelSection 9(j)(2)(D) of the Small Business Act (15 U.S.C.
			 638(j)(2)(D)) is amended—
				(1)by striking
			 $100,000 and inserting $300,000; and
				(2)by striking
			 $750,000 and inserting $2,200,000.
				(b)STTR award
			 levelSection 9(p)(2)(B)(ix) of the Small Business Act (15 U.S.C.
			 638(p)(2)(B)(ix)) is amended—
				(1)by striking
			 $100,000 and inserting $300,000; and
				(2)by striking
			 $750,000 and inserting $2,200,000.
				6.Inclusion of
			 energy, security, transportation, and water related research in the list of
			 topics deserving special consideration as sbir research topicsSection 9(g)(3) of the Small Business Act
			 (15 U.S.C. 638(g)(3)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by inserting or pressing research
			 priorities after critical technologies;
			(2)in subparagraph
			 (A) by striking or at the end; and
			(3)by adding at the
			 end the following:
				
					(C)the National
				Academy of Sciences in the final report issued by the America's Energy Future:
				Technology Opportunities, Risks, and Tradeoffs project that relate to emerging
				renewable energy, energy efficiency, or renewable fuels technologies, or in
				subsequent reports relating to such technologies;
					(D)the National
				Academy of Sciences in the final report issued by the Transit Research and
				Development: Federal Role in the National Program project, the Research and
				Innovative Technology Administration of the Department of Transportation in the
				report entitled Transportation Research, Development and Technology
				Strategic Plan (2006–2010), or the National Academy of Sciences or the
				Department of Transportation in subsequent reports relating to transportation
				and infrastructure;
					(E)the Committee on
				Water System Security Research of the National Academy of Sciences in the 2007
				report by the committee, entitled Improving the Nation’s Water Security;
				Opportunities for Research or the 2006 report by the committee,
				entitled Public Water Distribution Systems: Assessing and Reducing
				Risks, or by the National Academy of Sciences or the Environmental
				Protection Agency in subsequent reports relating to improving the Nation’s
				water supply and security;
					(F)the Government
				Accountability Office, in—
						(i)the report
				entitled Homeland Security: First Responders' Ability to Detect and
				Model Hazardous Releases in Urban Areas Is Significantly Limited,
				GAO–08–180, issued June 27, 2008;
						(ii)the report
				entitled Nuclear Security: NRC and DHS Need to Take Additional Steps to
				Better Track and Detect Radioactive Materials, GAO–08–598, issued June
				19, 2008; or
						(iii)the report
				entitled Supply Chain Security: Challenges to Scanning 100 Percent of
				U.S.-Bound Cargo Containers, GAO–08–533T, issued June 12, 2008;
				or
						(G)the National
				Academy of Science, in the report entitled Toward a Safer and More
				Secure Cyberspace or in subsequent reports by the National Academy of
				Science relating to cybersecurity and which shall include cybersecurity
				technologies also designed to protect
				privacy;
					.
			7.OffsetThe Secretary of Defense shall terminate the
			 Airborne Laser program.
		
